ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_02_FR.txt.                                                                         1175




               DÉCLARATION DE M. LE JUGE GAJA

[Traduction]

   Au ﬁl des années, les délibérations de la Cour ont gagné en transpa-
rence. Lorsqu’elle rend un arrêt, la Cour consigne ainsi toutes ses grandes
décisions, aussi bien en ce qu’elle accepte qu’en ce qu’elle rejette les
demandes des parties ; pour chacune, elle consigne en outre le vote de
chaque juge. Toutefois, s’agissant de ses ordonnances en indication de
mesures conservatoires, la transparence laisse encore à désirer. Car si elle
fait ﬁgurer dans le dispositif de ce type d’ordonnances les décisions par
lesquelles elle accueille, le cas échéant sous une forme modiﬁée, les
demandes de l’une des parties, la Cour, lorsqu’elle n’indique que certaines
des mesures conservatoires sollicitées, n’y fait pas état du rejet des autres.
Nulle part, dans l’ordonnance, n’est-il donc fait mention de la position
que pourrait avoir tel ou tel juge à cet égard.
   Suivant cette pratique, le dispositif de la présente ordonnance ne men-
tionne que les mesures indiquées par la Cour ou, plus exactement, l’essen-
tiel de ces mesures, puisque c’est à peine s’il couvre le sursis, prescrit au
paragraphe 95, à l’exécution de toute mesure de conﬁscation de l’im-
meuble sis au 42 avenue Foch, à Paris. Ce qui apparaît tout particulière-
ment frappant, c’est qu’il n’y soit pas fait état de la décision concernant la
demande relative à l’immunité de juridiction pénale de M. Teodoro
Nguema Obiang Mangue, alors même qu’une partie importante de la
motivation est consacrée à cette question. Cette façon de procéder peut
permettre à la Cour, comme c’est ici le cas, d’obtenir un vote unanime,
mais non d’occulter le fait que des divergences se soient exprimées en son
sein, ainsi qu’en témoignent certaines opinions individuelles dont l’exposé
est joint à l’ordonnance.
   Il serait excessif de vouloir que toutes les décisions, mêmes relatives à
des demandes en indication de mesures conservatoires de moindre impor-
tance, soient consignées dans le dispositif. Cependant, lorsqu’une partie
importante d’une ordonnance est consacrée à une question donnée, il
serait raisonnable, dans l’intérêt d’une plus grande transparence, que la
Cour accorde la place voulue à sa décision y relative et précise quels juges
ont voté pour et quels juges ont voté contre.

                                                  (Signé) Giorgio Gaja.




                                                                           31

